Dismissed and Memorandum Opinion filed May 6, 2010.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-10-00183-CR
___________________
 
DANIEL HERBERT ROBERTS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee

 

 
On
Appeal from the 177th District court
Harris County,
Texas

Trial Court Cause No. 1221978
 

 
 
MEMORANDUM OPINION
Appellant entered a guilty plea to robbery.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on February 16, 2010, to confinement for nine years
in the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court’s certification is included in the record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court’s
certification.  See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.
2005).
Accordingly, we dismiss the appeal.  
 
                                                            PER CURIAM
 
 
 
Panel consists of Justices
Brown, Sullivan, and Christopher.
Do not publish - Tex. R. App. P. 47.2(b).